 

Exhibit 10.12

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement is entered into as of
December 19, 2017 (the “Amendment”), by and between EAST WEST BANK (“Bank”) and
IDENTIV, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017 (collectively, the “Agreement”).  The parties desire to amend the Agreement
in accordance with the terms of this Amendment.  

NOW, THEREFORE, the parties agree as follows:

1.Borrower acknowledges that there are existing and uncured Events of Default
arising from Borrower’s failure to comply with the minimum cash requirement set
forth in Section 6.9(a) of the Agreement for the period from December 1, 2017
through December 15, 2017 (the “Covenant Defaults”). Subject to the conditions
contained herein and performance by Borrower of all of the terms of the
Agreement after the date hereof, Bank waives the Covenant Defaults.  Bank does
not waive Borrower’s obligations under such section after the date hereof, and
Bank does not waive any other failure by Borrower to perform its Obligations
under the Loan Documents.  

2.The following definition in Section 1.1 of the Agreement is amended and
restated in its entirety to read as follows:

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and is
(i) Hon Hai Precision Industry Co., Ltd., (ii) Inventec Appliances (Pudong) or
(iii) such other account debtor that Bank approves on a case-by-case basis.

3.Clause (h) of the defined term “Eligible Inventory” set forth in Section 1.1
of the Agreement is amended and restated in its entirety to read as follows:

(h)work in progress; acknowledging that sub-assembly inventory (i.e. inventory
purchased directly from Borrower’s vendors, and not manufactured through
Borrower’s assembly process) shall not be considered as work in progress (and
shall be considered as raw materials); and

4.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

5.Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that after giving effect to this Amendment, no Event of Default
has occurred and is continuing.

6.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding

 

--------------------------------------------------------------------------------

 

obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original hereof.  Notwithstanding the foregoing, Borrower
shall deliver all original signed documents requested by Bank no later than five
(5) Business Days following the date of execution.

7.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrower;

(b)payment of all Bank Expenses incurred through the date of this Amendment; and

(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

 

By:   /s/ Sandra Wallach

Name:   Sandra Wallach

Title:  CFO

 

 

 

EAST WEST BANK

 

By:  /s/ Kelvin Chan

Name:  Kelvin Chan

Title:  Managing Director

 

 